NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit




                                          2009-3133

                                  LEONARD M. MACHULAS,

                                                    Petitioner,

                                               v.

                            DEPARTMENT OF THE AIR FORCE,

                                                    Respondent.

                  Petition for review of the Merit Systems Protection Board in
                                       PH3443070282-B-1.

                                         ON MOTION

                                          ORDER
       Leonard M. Machulas moves for reconsideration of the court's April 9, 2009 order

dismissing his petition for review for failure to submit a Fed. Cir. R. 15(c) statement

concerning discrimination.

       Machulas has now submitted the Rule 15(c) form.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       (1)       The motion is granted, the mandate is recalled, and the petition for review

is reinstated.
       (2)     The Department of the Air Force should calculate the due date for its brief

from the date of filing of this order.

                                                 FOR THE COURT


      APR 2 3 2009                               /s/ Jan Horbalv
             Date                                Jan Horbaly
                                                 Clerk                            FILED
                                                                         U.S. COURT OF APPEALS FOR
cc:    Leonard P. Machulas                                                  THE FEDERAL CIRCUIT

       Joseph A. Pixley, Esq.
                                                                             APR 2 3 2009
s17
                                                                                   rithure
                                                                                  CLERK




2009-3133                                    2